Order entered February 13, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01678-CR

                        CHARLES RICHARD VANDIVER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1256764-M

                                           ORDER
       The Court DENIES appellant’s February 12, 2014 motion to abate the appeal. The Court
has received appellant’s pro se responses to the Anders brief filed by counsel and the appeal will
be submitted in due course.
       The Court received a supplemental reporter’s record on January 31, 2014 of a November
28, 2012 bond reduction hearing. The Court reminds counsel of her obligation to provide
appellant copies of the record.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Valencia Bush and Michael Casillas.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Charles
Vandiver.

                                                      /s/   DAVID EVANS
                                                            JUSTICE